 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1746 
In the House of Representatives, U. S.,

December 8, 2010
 
RESOLUTION 
Recognizing and supporting the efforts of Welcome Back Veterans to augment the services provided by the Departments of Defense and Veterans’ Affairs in providing timely and world-class care for veterans and members of the Armed Forces suffering from PTSD and related psychiatric disorders. 
 
 
Whereas the Boston Red Sox Foundation has been augmenting the Departments of Defense and Veterans' Affairs in providing care for veterans and members of the Armed Forces suffering from post-traumatic stress disorder (PTSD) and related psychiatric disorders; 
Whereas members of all components of the United States Armed Forces have been serving honorably in Iraq and Afghanistan since 2001; 
Whereas deployed soldiers frequently and continually engage in high-intensity combat operations, exposing them to potential triggers for PTSD or other psychiatric conditions; 
Whereas the prevalence of clinically diagnosed cases of PTSD in veterans who have served in Iraq or Afghanistan ranges from 1.5 to 9 percent, depending on exposure risk factors, and the prevalence of PTSD symptoms in such veterans, based on self-reported surveys, ranges from 4.2 to 26 percent depending on exposure risk factors; 
Whereas those with PTSD are at higher risk for developing other psychological disorders, such as depression, more likely to engage in self-destructive behaviors, such as alcohol and substance abuse; 
Whereas PTSD has been associated with unemployment and a work productivity loss; 
Whereas PTSD, left untreated, may exact an additional toll on individuals, families, and society; 
Whereas veterans and active members of the United States Armed Forces are a distinguished and honored part of our society and deserve special recognition and treatment for their sacrifices on our behalf; 
Whereas the Committee on Veterans’ Affairs of the House of Representatives encourages and actively seeks innovative treatments for PTSD and traumatic brain injury (TBI); 
Whereas Major League Baseball, in partnership with the McCormick Foundation, the Entertainment Industry Foundation, and University Hospitals at Weill Cornell, the University of Michigan and Stanford University have founded Welcome Back Veterans, a not-for-profit organization committed to creating a national network of centers to provide the best care to veterans, and funding groundbreaking research to limit the scope of PTSD; 
Whereas the Boston Red Sox Foundation independently founded a program to provide PTSD treatment for veterans in conjunction with Massachusetts General Hospital; 
Whereas Welcome Back Veterans through Major League Baseball Charities and the Boston Red Sox Foundation have funded efforts at four hospitals and universities—Massachusetts General in Boston, Weill Cornell in New York, the University of Michigan, and Stanford University in California; 
Whereas Major League Baseball and the Boston Red Sox Foundation have already raised $15,000,000 in private funding to support treatment, research, and innovation in PTSD care through grants to other service organizations; 
Whereas the University of Michigan has already begun treatment of hundreds of members of the Armed Forces and veterans in a new buddy-to-buddy program; 
Whereas Massachusetts General is providing evaluations and treatment to local veterans with PTSD and TBI, family counseling, and outreach for family members of veterans affected by these two conditions; 
Whereas Massachusetts General, Weill Cornell, and Stanford University are doing ongoing research to improve treatments and community education of health workers, clergy, social workers, human resource providers, and others; 
Whereas the Department of Veterans Affairs provides some counseling services to family members of those suffering from PTSD; 
Whereas the University of Michigan and Massachusetts General are providing counseling and related services to family members of those suffering from PTSD; 
Whereas 5,000 veterans and members of the Armed Forces are already receiving help through the Welcome Back Veterans program; and 
Whereas Welcome Back Veterans is committed to a public-private partnership with appropriate government agencies to continue to expand their work and outreach: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and supports the efforts of Welcome Back Veterans to augment the services provided by the Departments of Defense and Veterans Affairs in providing timely and world-class care for veterans and members of the Armed Forces suffering from post-traumatic stress disorder and related psychiatric disorders; and 
(2)encourages the Secretary of Veterans Affairs to establish innovative public-private partnerships for the treatment and research of post-traumatic stress disorder in teaching hospitals across the country. 
 
Lorraine C. Miller,Clerk.
